Citation Nr: 0925651	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-27 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to 
January 1946. He died in February 2007. The appellant is the 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veterans death. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required on her part.


REMAND

At the time of his death, the Veteran was in receipt of a 100 
percent rating for service-connected posttraumatic stress 
disorder (PTSD) with anxiety and depression and a 
noncompensable rating for service-connected scar, right eye, 
healed. The appellant asserts that service connection is 
warranted for the cause of the veteran's death, noted to be 
metastatic adenocarcinoma, lung primary. 

Although the appellant was afforded a notification letter in 
April 2007, due to a change in the law, the Board must remand 
this case to the RO/AMC. The change in law is to advise the 
appellant in this case of what evidence would substantiate 
the claim, in accordance with Hupp v. Nicholson, 21 Vet. App. 
342 (2007).

In Hupp, it was held that in a claim for benefits for the 
cause of the veteran's death, VA's duty to notify under 38 
U.S.C.A § 5103(a) must include: 

(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or 
death; 

(2) an explanation of the evidence and information 
required to substantiate a Dependency and Indemnity 
Compensation (DIC) claim based on a previously service-
connected condition, and; 

(3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a 
condition not yet service connected.

The appellant did not receive Veterans Claim Assistance Act 
(VCAA) notice in accordance with the Hupp. The claim will be 
remanded for a corrective VCAA notice to address the court 
precedent.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will advise the appellant 
of: (1) a statement of the conditions, if 
any, for which a veteran was service 
connected at the time of his death; (2) 
an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.

2. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If any benefits 
sought remain denied, the appellant and 
her representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




